COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-11-00491-CV
Style:                      Robert W. Lambertz
                            v. Anthony Montz a.k.a.Larry Montz a.k.a Larry Anthony Montz
                  *
Date motion filed :         April 8, 2013
Type of motion:
Party filing motion:        Appellant
Document to be filed:       N/A

If motion to extend time:
         Deadline to file document:                    N/A


         Number of previous extensions granted:        N/A
         Length of extension sought:                   N/A

Ordered that motion is:

                         Granted
                  If document is to be filed, document due: N/A

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

              Denied

              Dismissed (want of jurisdiction)


          Please note: Appellate records are retained in accordance with Texas Government Code § 51.204.




Judge's signature: /s/ Laura Carter Higley
                   Acting individually           Acting for the Court



Date:




November 7, 2008 Revision